
	

115 S3751 IS: Screenings for Eye Evaluation, Monitoring, Observation, Review, and Examination Act
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3751
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2018
			Mr. Casey (for himself, Mr. Grassley, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to expand the use of telehealth services for remote
			 imaging for chronic eye disease.
	
	
 1.Short titleThis Act may be cited as the Screenings for Eye Evaluation, Monitoring, Observation, Review, and Examination Act or the SEE MORE Act. 2.Expanding the use of telehealth services for remote imaging for chronic eye diseaseSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—
 (1)in paragraph (4)(C)(i), by striking and (7) and inserting (7), and (8); and (2)by adding at the end the following new paragraph:
				
					(8)Treatment of remote imaging for chronic eye disease
 (A)Non-application of originating site requirementsThe requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished on or after January 1, 2019, for purposes of providing remote imaging for chronic eye disease, as determined by the Secretary, including diabetic eye disease and glaucoma. Such screenings shall include the use of FDA-approved ocular imaging techniques and technologies, including artificial intelligence technologies, shown to support the accurate diagnosis or monitoring of diabetic retinopathy, glaucoma, or other chronic eye disease, as determined by the Secretary.
 (B)No originating site facility fee for new sitesNo facility fee shall be paid under paragraph (2)(B) to an originating site with respect to a telehealth service described in subparagraph (A) if the originating site does not otherwise meet the requirements for an originating site under paragraph (4)(C).
 (C)ReportNot later than 5 years after the date of the enactment of this paragraph, the Secretary shall submit to Congress a report on the impact of this paragraph with respect to telehealth services on—
 (i)the utilization of health care items and services related to diabetes and glaucoma; (ii)health outcomes related to diabetes and glaucoma; and
 (iii)the rates of specialty referrals and the rate for completion of a specialty visit within 90 days of referral for patients diagnosed with diabetic retinopathy or glaucoma through telehealth services.
							.
			
